Citation Nr: 0206060	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  97-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral varicose veins prior to January 
12, 1998.

2. Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently rated 20 percent 
disabling, from January 12, 1998.

3. Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently rated 20 percent 
disabling, from January 12, 1998.

4.  Entitlement to an increased rating for dermatophytosis 
and onychomycosis of both feet, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  

The appeal arises from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying an increased 
disability rating from the 30 percent assigned for bilateral 
varicose veins, and also denying an increased rating from the 
10 percent assigned for dermatophytosis and onychomycosis. 

By a May 1998 Supplemental Statement of the Case, the RO 
assigned separate, 20 percent ratings for varicose veins in 
each lower extremity, pursuant to revised rating criteria 
under Diagnostic Code 7120, effective January 12, 1998.

In the course of appeal, in September 1999, the veteran 
testified before a Board member at the RO.  A transcript of 
that hearing is included within the claims folder.  The 
hearing conducted in September 1999 was before a Board member 
that is no longer with the Board.  Accordingly, the veteran 
was sent a letter in March 2002 affording him the opportunity 
of another hearing before a Board member who would decide his 
case.  The veteran was afforded 30 days to reply to the 
offer, but did not respond within that time.  

In March 2000 the Board remanded the case for additional 
development.  That development having been completed, the 
case is now returned to the Board.  


FINDINGS OF FACT

1.  For the period prior to January 12, 1998, the veteran's 
bilateral varicose veins were not manifested by severe 
varicosities.  Symptoms of severe varicosities not present 
included superficial veins above and below the knee ranging 
above two centimeters in diameter with involvement of the 
long saphenous veins, marked distortion and sacculation with 
edema, and episodes of ulceration.  

2.  For the period following January 12, 1998, severe 
varicose veins were still not present in either lower 
extremity.  Severe symptoms not present included superficial 
veins above and below the knee ranging above two centimeters 
in diameter with involvement of the long saphenous veins, 
marked distortion and sacculation with edema, and episodes of 
ulceration.

3.  For the period following January 12, 1998, the veteran's 
varicose veins of the right lower extremity were not 
manifested by any significant persistent edema.  

4.  For the period following January 12, 1998, the veteran's 
varicose veins of the left lower extremity were not 
manifested by any significant persistent edema.

5.  The veteran's dermatophytosis and onychomycosis of the 
feet bilaterally are not characterized by constant exudation 
or itching with extensive lesions or marked disfigurement.



CONCLUSIONS OF LAW

1.  The requirements for an increase above the assigned 30 
percent rating for bilateral varicose veins under the prior 
diagnostic code for that disorder, for the period prior to 
January 12, 1998, as well as for the period beginning January 
12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7120, as in effect 
prior to January 12, 1998.

2.  The requirements for an increased rating for right lower 
extremity varicose veins, rated 20 percent disabling, for the 
period beginning January 12, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).

3.  The requirements for an increased rating for left lower 
extremity varicose veins, rated 20 percent disabling, for the 
period beginning January 12, 1998, are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).

4.  The requirements for an increased rating for bilateral 
dermatophytosis and onychomycosis of the feet, rated 10 
percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2001);  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The entire medical record contains no findings that the 
varicose veins of either lower extremity had deep circulation 
involvement. 

The medical records throughout the 1990's show the veteran's 
complaints of some pain in the lower extremities with 
exertion.  However, none of the medical records show 
ulcerations of the lower extremities.  VA outpatient 
treatments have included findings of dry skin or skin 
discoloration in the lower extremities.  There are no medical 
findings of grossly enlarged greater saphenous veins.

In October 1994 lower extremity venous ultrasound studies 
were conducted to asses the presence of any deep venous 
involvement.  The examiner assessed normal bilateral lower 
extremity deep venous ultrasound, with no evidence of deep 
venous thrombosis within imaged veins in either lower 
extremity.  

In January 1995 the veteran underwent four-vein coronary 
artery bypass grafting to alleviate severe arteriosclerotic 
heart disease with cardiac enlargement.  Bilateral great 
saphenous vein harvesting was used for this surgery.  

In January 1997 the veteran underwent EMG (electromyography) 
testing and nerve conduction velocities evaluation.  The 
veteran's primary complaint was of stocking-distribution 
dysesthesias of both legs, more so on the right.  He also 
complained that he had occasional numbness in the hands, and 
that the dysesthesias were worse with walking and relieved 
with rest.  He also complained of severe dysesthesias which 
awoke him at night.  He reported being unable to walk more 
than an hour due to pain.  The examiner noted that in the 
past year he had a vascular evaluation showing good arm and 
ankle indices.  On examination, the veteran had a wide-based 
gait and a slight limp on the right.  There were severe 
dyvascular neurotropic changes in the distal legs, and marked 
intrinsic muscle atrophy and foot deformities.  There was a 
decrease in pinprick sensation over all of both lower 
extremities in patchy distributions.  The veteran also had 
severe position sensory impairment.  Deep tendon reflexes 
were 2+ at the knees and zero at the ankles, and dorsalis 
pedis pulses were 2+ at both feet.  There was mild weakness 
of the right peroneal muscles.  Results of testing were 
consistent with peripheral polyneuropathy of the lower 
extremities of unknown etiology.  

At a September 1997 VA neurology follow-up, the veteran 
complained, in pertinent part, of right leg pain and 
swelling.  The examiner assessed, in pertinent part, 
peripheral neuropathy.  

At a February 1998 VA examination, the veteran's history was 
noted of bilateral varicose veins since service.  The veteran 
reported that studies had shown normal circulation in the 
legs.  He complained of pins and needles sensation in the 
calf area bilaterally with intermittent cramps, worse in the 
past two years.  He also reported a dry skin rash present for 
many years, treated with skin lotion.  He reported having 
tried to wear stockings but finding that these caused 
discomfort behind the knees.  Upon examination, there were 
palpable tortuous varicosities in the posterior bilateral 
popliteal areas, right worse than left, and superficial 
varicosities from the lower legs and over the feet.  There 
was also stasis dermatitis of the bilateral lower legs and 
feet, right a little worse than left.  The examiner diagnosed 
bilateral varicose veins.  

At the February 1998 VA examination, the veteran's history 
was also noted of fungal infection of the soles of the feet 
since 1953 in service.  The veteran reported a having used an 
ointment in the past for the fungal infection.  He stated 
that he seldom had fungus between his toes.  For the past 
five or six years he also had discoloration and distortion of 
the toenails, with no special treatment and no symptoms from 
the toenails, with no itching or other complaint recently.  
Examination of the feet revealed mild scaling on the soles of 
the feet, and scaling to a slight degree between the toes.  
The toenails bilaterally had whitish discoloration and 
distortion.  The skin of the feet was otherwise within normal 
limits, with no scars present.  The examiner diagnosed, in 
pertinent part, tinea pedis and unguis (dermatophytosis and 
onychomycosis).

At a September 1999 hearing before a Board member sitting at 
the RO, the veteran testified that he was unable to work due 
to his varicose veins, because he had cramps and swelling in 
his calves, ankles and feet, and could not stand much over 30 
to 50 minutes at a time without having to sit down.  He 
testified that he also had a little bit of swelling in the 
knees.  He added that he had shooting pains in his legs 
nearly all the time, with the sensation of needles or bee 
stings.  He added that his feet and toes became partially 
numb if he sat still for a time.  He testified that he also 
had some areas of varicose veins above the right knee.  He 
testified that the varicose veins were tender to touch most 
of the time.  He testified that he always had ulcerations in 
different parts of his legs, and when they healed it felt as 
though the pain penetrated through the leg.  He testified 
that he was currently taking a special medication plus 
aspirin, both for circulation.  He added that he had a 
medicated salve that was prescribed by a foot doctor, and 
that he wore support hose most of the time.  He testified 
that he also had to wear special shoes with very thick, 
cushioned soles and Velcro.  He explained that if he were to 
loosen the Velcro on these shoes the feet would begin to 
swell.  He added that he also had difficulty sleeping due to 
associated cramps, which caused him to get only three to four 
hours sleep per night.  He explained that he had to get up at 
night and walk around to get rid of these cramps.  He added 
that most of the time he had to sit down and prop up his feet 
until the pain went away.  He testified that he had his 
varicose veins stripped in both legs once in January 1995.  
However, he added that the surgery did not help his legs, and 
he still had varicose veins, though the surgery did improve 
his legs' appearance.  

Also at the hearing, regarding his fingernails and toenails, 
he testified that they chip off very easily, and he must keep 
them clipped because they hurt.  He added that he has them 
cut at the VA hospital in Asheville.  

At the hearing he also testified that he had a skin disorder 
consisting of little blisters, with flaking and little sores 
and areas of discoloration and itching.  He testified that 
the skin disorder usually started just below the knees and 
extended all the way to both feet.  He testified that a 
podiatrist trimmed and scraped off areas and applied a 
medication, and also provided salves for him to rub on 
affected areas.  He testified that he went to the podiatrist 
every three months or more frequently, as situations 
required.  He explained that he developed water blisters on 
his feet quite often.  He added that he had disfigurement on 
his shins and extending down to his toes.  

At a January 2000 VA outpatient treatment record wherein the 
veteran complained of constant cramping in the legs, 
especially at night, with pain a "10" many times, extending 
from the calves up to the groin.  

Records underlying a grant of Social Security disability 
benefits were added to the claims folder in May 2000.  
Debilitating diseases were noted to include chronic ischemic 
heart disease with angina, and mood disorders.
 
At a June 2000 VA examination of the veteran for his varicose 
veins by a general surgeon, the veteran complained of vague 
pains in both legs, and added that they felt tight at times.  
The veteran reported that he had definitely not had vein 
stripping operations.  The examiner reviewed the claims 
folder and did not note any stripping procedure within the 
record.  The veteran also reported that in the past he had 
various physical examinations, MRI's, and ultrasound 
examinations, revealing that he did not have deep vein 
problems or arterial problems in his lower extremities.  The 
examiner noted a history of coronary artery bypass graft 
(CABG) with bilateral long saphenous vein harvesting, with 
corresponding incisions observed on examination.  The vein 
harvesting wounds were healed without complications.  The 
examiner observed very few varicose veins, and these veins 
were two to three millimeters in diameter in most cases, with 
the largest not more than 5 millimeters in diameter.  The 
veteran's saphenous veins were prominent but they were within 
normal limits and were not varicosed.  There was mild 
bilateral stasis discoloration of the lower tibia regions, 
which the examiner noted was frequently but not necessarily 
associated with varicose veins.  There was no evidence 
whatsoever of deep vein thrombosis in either lower extremity.  
The veteran estimated that he could walk several miles on 
level ground.  There was no objective evidence of significant 
swelling in the lower extremities.  The examiner provided 
photographs of the veteran's legs from several angles, and 
these are included in the claims folder.  The examiner 
diagnosed minimal varicose veins in both lower extremities 
without significant complications.  

Also in June 2000, the veteran underwent VA examination by a 
dermatologist.  The dermatologist reviewed the claims folder 
and addressed both the veteran's fungal infection of the feet 
and nails, and his bilateral varicose veins.  The veteran 
complained of significant pain in his legs, particularly the 
right leg, and he attributed this pain to his varicose veins.  
He also complained that the skin on his lower extremities was 
itchy, flaky, and sometimes irritated.  The veteran's history 
of bilateral saphenous vein harvesting for a four-vessel 
coronary artery bypass graft was noted.  A past treatment for 
right leg cellulitis was also noted.  The veteran did not 
wear support stockings to the examination.  On examination, 
the dermatologist noted significant stasis pigmentation in 
the left lower leg, with no evidence of ulceration or 
induration, but with 1+ pitting edema.  The left foot showed 
distal dystrophy.  The right foot showed changes similar to 
those of the left foot, including stasis pigmentation 
overlying scaling.  Both feet showed no scaling in the 
interdigital spaces to suggest active tinea pedis.  The right 
lower extremity also showed 1+ pitting edema.  There were 
superficial, dilated veins beginning in the groin.  The 
dermatologist noted that it was beyond the scope of the 
examination to measure the diameter of the veins, but she 
nonetheless estimated with a ruler that the diameter of the 
veins was between four and five millimeters.  There was some 
tenderness to palpation in the area of these dilated veins, 
but there was no ulceration or significant induration.  The 
dermatologist diagnosed moderately severe varicose veins, 
with the right leg more severe due to the more extensive past 
saphenous vein harvesting from the left lower extremity.  She 
also diagnosed stasis dermatitis secondary to varicose veins, 
onychomycosis of the toenails, and no tinea pedis found on 
examination.  

A further VA medical opinion was obtained in January 2001 
from a third VA physician, to resolve the discrepancy between 
the June 2000 examination opinions of the VA general surgeon 
and the VA dermatologist regarding the severity of the 
veteran's bilateral lower extremity varicose veins.  The 
third physician reviewed the two June 2000 VA examination 
reports as well as the claims folder.  The third physician 
noted that the physical findings of the veteran's varicose 
veins made by the general surgeon and the dermatologist were 
essentially the same, with only the opinions as to severity 
being substantially dissimilar.  The general surgeon had 
assessed that the veteran had bilateral varicose veins of 
minimal severity, whereas the dermatologist assessed 
bilateral varicose veins of moderately severe severity.  The 
third physician noted in particular the clinical findings of 
minimal edema and no evidence of significant stasis changes 
in either lower extremity.  The third examiner also noted 
that the general surgeon's observations were based on many 
years of experience treating varicose veins.  The third 
examiner concluded, based on the observed limited extent of 
the varicose veins and the significant experience of the 
general surgeon, that the general surgeon was correct in 
assessing that the bilateral varicose veins were of minimal 
severity.  

Recent VA outpatient treatment records include issuance of 
below-the-knee Carolon stockings for both lower extremities 
during a visit in August 2001, in response in part to the 
veteran's complaints of leg pain and swelling at night.  At a 
treatment one day later, the veteran was noted to be 
asymptomatic except for leg swelling.  There was no change 
upon follow-up in September 2001.  

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law pertaining to veteran's benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a determination is necessary as to the potential 
for prejudice to the veteran were the Board to proceed to 
consider the merits of the issue presented.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran was informed of the VA's duties as delineated in 
the VCAA in a Supplemental Statement of the Case issued in 
November 2001, and the Board finds that such development as 
has any reasonable possibility of assisting the veteran in 
his appealed claims has been completed.  The veteran has not 
indicated the existence of relevant treatment or examination 
records which would be relevant to his appealed claims and 
which have not been requested for association with the claims 
folder.  Further, development undertaken has resulted in a 
medical record which adequately portrays the nature and 
extent of the veteran's disabilities for rating purposes 
during applicable periods.  The veteran has been afforded a 
hearing in the course of development of his appeal, as review 
below, and his statements and contentions have been 
considered in assessing the record for its completeness.  The 
Board also notes that the RO completed substantially all such 
development as was requested by the Board in its March 2000 
Remand, including obtaining additional pertinent evidence, 
obtaining Social Security Administration records underlying a 
grant of Social Security disability benefits, and affording 
the veteran VA examinations to ascertain the extent of his 
claimed disabilities.  The Board finds that VA duties under 
the VCAA have been fulfilled.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  In evaluating service-connected disabilities, the VA 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's varicose veins disability is rated under 
Diagnostic Code 7120.  During the pendency of this appeal, 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
was amended including the criteria for evaluating diseases of 
the arteries and veins, effective January 12, 1998.  See 62 
Fed. Reg. 65207 through 65224 (December 11, 1997).  As such, 
the rating criteria for varicose veins under Diagnostic Code 
7120 changed.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2001).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, the VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991). 

The Board in an August 1994 decision, in pertinent part, 
denied an increased rating above 30 percent for bilateral 
varicose veins, and denied an increased rating for 
dermatophytosis and onychomycosis of both feet above 10 
percent.  As this was prior to the change in the diagnostic 
code for varicose veins, the rating assigned was under the 
old Diagnostic Code 7120.  Under that code, a single rating 
was assigned for varicose veins, though they may have been 
present in both lower extremities.  

By a May 1998 Supplemental Statement of the Case, the RO 
applied the revised rating criteria for varicose veins under 
Diagnostic Code 7120, and the veteran was granted separate 
ratings for his varicose veins in each lower extremity.  An 
increase was assigned to a 20 percent rating for each lower 
extremity for varicose veins, as noted in the Introduction, 
above. 

Under the provisions of Diagnostic Code 7120 in effect prior 
to January 12, 1998, moderate bilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain or cramping on exertion, warrant a 10 
percent rating.  Moderately severe varicosities, involving 
the superficial veins above and below the knees, with 
varicosities of the long saphenous vein, ranging in size from 
1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, with no involvement of deep 
circulation, warrant a 30 percent rating.  Severe 
varicosities, involving superficial veins above and below the 
knee with involvement of the long saphenous, ranging over 2 
centimeters in diameter, with marked distortion and 
sacculation with edema and episodes of ulceration, but 
without involvement of the deep circulation, warrant a 50 
percent rating.  Pronounced varicosities, with findings of a 
severe condition with secondary involvement of deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, warrant a 60 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7120, in effect 
prior to January 12, 1998.

Under the criteria of Diagnostic Code 7120 in effect on and 
after January 12, 1998, a separate rating is assigned for 
varicose veins of each lower extremity.  A 10 percent rating 
is assigned for varicose veins in a single extremity if there 
is intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is assigned for varicose veins 
in a single extremity if there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned for varicose veins in a single 
extremity if there is persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent rating is assigned for varicose 
veins in a single extremity if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
varicose veins in a single lower extremity if such results in 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120, in effect on and 
after January 12, 1998.

The Board has carefully reviewed the medical record, as 
detailed in substantial part in the evidentiary review above, 
and concludes that for both the period prior to January 12, 
1998, and the period from that date to the present, the 
veteran's varicose veins in each lower extremity are minimal 
in their extent and only minimally disabling.  As the veteran 
reported at the January 1997 VA EMG examination and at the 
June 2000 examination by a general surgeon,  he is able to 
walk for an hour or for several miles before being hindered 
from further exertion from lower extremity pain.  Even if 
such lower extremity pain due to varicose veins were the only 
impediment to further exertion, without consideration of the 
veteran's considerable arteriosclerotic cardiovascular 
disease with ischemic heart disease with angina status post 
four-vein grafting bypassing three coronary arteries in 
January 1995 and bilateral carotid endarterectomy in 1998 and 
1999, such pain due to varicose veins preclusive of such 
prolonged exertion would not constitute a significantly 
disabling condition for rating purposes.  

Applying the diagnostic code in effect prior to January 12, 
1998, the Board notes that there is not evidence of 
significant long saphenous vein involvement, or of large 
varicose veins.  Largest measures of the varicose veins upon 
examinations in recent years were in the 1/2 centimeter (5 
millimeter) range, not approaching the 1 to 2 centimeter 
diameters for varicose veins which might warrant a 30 percent 
rating under the prior code.  The sole medical suggestion of 
moderately severe varicose veins was made by the VA 
dermatologist examining the veteran in June 2000.  As noted 
above, that conclusion contrasts with that of the June 2000 
VA examination by a general surgeon.  Also as noted above, 
the VA consultation opinion obtained in January 2001 to 
resolve the discrepancy favored the opinion of the general 
surgeon, noting that the medical findings between the 
dermatologist and the surgeon were essentially the same, and 
the opinions only differed as to the severity of the varicose 
veins.  The Board agrees with the conclusion reached in 
January 2001, that the severity of the varicose veins was 
only minimal, and without significant complications.  The 
Board relies, as did the January 2001 consultant, on a 
careful review of the record as a whole, as well as on the 
June 2000 examination opinion informed by the more relevant 
experience of the general surgeon in treating varicose veins, 
with a concomitant greater understanding of their pathology.  
The Board note in that regard that the objective findings as 
presented in examinations within recent years do appear to be 
those of only a minimal varicose vein disorder in each lower 
extremity.  There is no involvement of deep circulation, 
there are only small varicose veins, and while there was some 
stasis pigmentation in the lower legs, there have been no 
findings of either ulceration or induration to indicate 
greater pathology.  

Accordingly, applying the rating criteria then in effect, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation above the 30 percent assigned for 
bilateral varicose veins for the period prior to January 12, 
1998.  Regarding the period beginning June 12, 1998, under 
the old rating criteria, the analysis is the same, and the 
Board concludes that a higher evaluation than the equivalent 
of a combined 30 percent rating for varicose veins of both 
lower extremities is not warranted for this period.  

Regarding the new rating criteria, current and recent 
findings have included aching pain and fatigue in the lower 
extremities with prolonged walking relieved by rest and 
elevation of the legs, all of which is consistent with the 
criteria for a 10 percent rating for each lower extremity 
under the new code.  Pitting edema was observed by the VA 
dermatologist in June 2000, which is the principal criterion 
for assignment of a 20 percent rating under the new code, but 
was not observed by the VA general surgeon in June 2000 and 
was not noted elsewhere in the medical record.  The criteria 
for the next higher, 40 percent rating, inclusive of 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration, may possibly be supported by 
the findings of the VA dermatologist in June 2000, since that 
examiner identified both pitting edema and stasis 
pigmentation as well as some itching or flaking of the skin 
of the lower extremities.  However, other medical records do 
not show such symptoms to any notable degree.  The physician 
who in January 2001 reviewed the medical records including 
the June 2000 examinations by the general surgeon and the 
dermatologist, noted that any edema present in the lower 
extremities was minimal.  The February 1998 VA examiner found 
stasis dermatitis in both lower extremities, but noted that 
there was no edema present in either lower extremity.  

While the Board notes the veteran's complaints at VA 
outpatient treatments in 2000 and 2001 of constant cramping 
pain in the legs, especially at night, an attribution of 
these subjective symptoms to the varicose veins are not 
supported by conclusions of the VA surgeon in June 2000 or 
the consulting examiner in January 2001.  Significantly, upon 
August 2001 VA outpatient treatment for complaints of leg 
swelling, the examiner attributed the edema to venous 
insufficiency, but not to varicose veins in particular.  Deep 
vein involvement has been consistently ruled out in the 
medical record for the veteran's varicose veins.  

While the Board notes the veteran's testimony in September 
1999 to the effect that he always had ulceration in the legs 
with associated pain, the medical record as a whole, with 
numerous treatment evaluations with recorded observations of 
the lower extremities and several VA examinations over recent 
years, records no findings of any ulcerations of the lower 
extremities.  The veteran also testified to painful cramping 
of the legs, with associated loss of sleep, and the need to 
walk around to alleviate these cramps.  He testified that at 
other times he would have to sit and elevate his feet until 
the pain disappeared.  To the extent that these symptoms may 
be attributable to the veteran's observed minimal varicose 
veins, and not to other diagnosed disorders, the Board does 
not find the veteran's symptoms, as established by recent 
medical evaluations, to be so disabling as to equate to a 40 
percent evaluation for varicose veins for each lower 
extremity.  This is particularly the case when examiners have 
specifically found that there is no deep venous involvement 
associated with the minimal bilateral varicose veins, and the 
veteran's level of functioning, including ability to walk 
several miles, suggests more limited disability.

Giving greater weight to the objective findings by medical 
examiners and the VA surgeon's opinion in June 2000 than to 
the veteran's subjective complaints and the VA 
dermatologist's opinion in June 2000, the Board concludes 
that the preponderance of the evidence is against the 
presence of such disability as persistent edema and eczema 
attributable to the veteran's varicose veins as would warrant 
a next higher, 40 percent evaluation for varicose veins for 
either lower extremity under the new rating criteria for the 
period from January 12, 1998.  

Because the preponderance of the evidence is against the 
claims for increased evaluations for bilateral varicose veins 
for the period prior to January 12, 1998, and for right and 
left lower extremity varicose veins for the period beginning 
January 12, 1998, the benefit of the doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The veteran's dermatophytosis and onychomycosis of both feet 
is appropriately rated under Diagnostic Code 7813, the rating 
code for dermatophytosis.  As such, the text of 38 C.F.R. § 
4.118 informs that the conditions are rated under the 
diagnostic criteria for eczema, Diagnostic Code 7806.  Under 
that code, where the condition is characterized by slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, a noncompensable evaluation is 
warranted.  Where it is characterized by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  Where 
it is characterized by exudation or constant itching, 
extensive lesions, or marked disfigurement, a 30 percent 
disability evaluation is warranted.  Where eczema is shown 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or is exceptionally 
repugnant, a 50 percent disability evaluation is warranted, 
which is the highest schedular evaluation provided under this 
diagnostic code.  38 C.F.R. Part 4, Code 7806 (2001).

Recent medical findings for the veteran's dermatophytosis and 
onychomycosis of the feet within the claims folder are 
consistent with those of the VA dermatologist who examined 
him in June 2000.  As detailed above, that examiner found 
only stasis pigmentation overlying scaling on the feet, with 
no interdigital scaling on either foot.  At a prior VA 
examination in February 1998 dermatophytosis and 
onychomycosis were diagnosed, as evidence by whitish 
discoloration of the toenails and mild scaling on the soles 
of the feet and between the toes.  These findings may be 
regarded as consistent with slight exfoliation or itching, so 
as to warrant a noncompensable evaluation for the veteran's 
bilateral dermatophytosis and onychomycosis of the feet.  A 
more generous interpretation may conclude that because both 
feet are involved, this involves an extensive area, so as to 
warrant a 10 percent evaluation for the bilateral condition.  
However, medical evidence in no way suggests the presence of 
constant exudation or itching with extensive lesions or 
marked disfigurement, so as to warrant the next higher, 30 
percent evaluation for the veteran's dermatophytosis and 
onychomycosis of both feet.  While the veteran has testified 
in September 1999 to numbness of the feet and toes upon 
prolonged sitting, and of using medicated salve at times for 
his feet, this still presents no suggestion of such severity 
of dermatophytosis and onychomycosis as to warrant the next 
higher, 30 percent disability rating.  Accordingly, the 
preponderance of the evidence is against the claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

ORDER


1.  Entitlement to an increased rating above the 30 percent 
assigned for the period prior to January 12, 1998, for 
bilateral varicose veins is denied.  

2.  Entitlement to an increased rating above the 20 percent 
currently assigned for the period beginning January 12, 1998, 
for varicose veins of the right lower extremity is denied.  

3.  Entitlement to an increased rating above the 20 percent 
currently assigned for the period beginning January 12, 1998, 
for varicose veins of the left lower extremity is denied.

4.  Entitlement to an increased evaluation above the 10 
percent currently assigned for dermatophytosis and 
onychomycosis of both feet is denied.  


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

